                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JEFFREY E. COOK, an individual;

                     Plaintiff,                           8:17CV174

      vs.
                                                            ORDER
ACELL, INC., Delaware corporation
doing business in Nebraska;

                     Defendant.


      The court has been advised that the parties in the above-captioned matter
have settled their claims. Counsel for the defendant orally moved, on behalf of
the parties, for an extension of the dismissal papers deadline set in Filing No. 38.
This request is granted.
      Accordingly,
      IT IS ORDERED that:
      (1)    On or before Monday April 15, 2019, the parties shall file a joint
stipulation for dismissal (or other dispositive stipulation) with the clerk of the
court, together with submitting to the trial judge a draft order which will fully
dispose of the case.
      (2)    Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.
      (3)    The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.
      Dated this 14th day of March, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
